U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 3) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 20, 2012, there were 105,755,000 shares of common stock, par value $0.0001, issued and outstanding. Explanatory Note HPIL Holding is filing this Amendment No. 3 (the “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission (the “SEC”) on August 20, 2012, initially amended on Form 10-Q/A, filed with the SEC on September 13, 2012 (the “Original Filing”), and subsequently amended on Form 10-Q/A, filed with the SEC on May 10, 2013, for the purpose of restating our consolidated balance sheet as of June 30, 2012, and our consolidated statements of operations for the three and six months ended June 30, 2012, and inception to date, to correct the value of Patents acquired, the amount of common stock issued for these patents, and its effect on our net loss per share calculation (the “Second Amended Filing”). The purposes of this Amendment are furnishing Exhibit 101 (Interactive Data Files) in accordance with Rule 405 of Regulation S-T and amending the following Items contained in the Second Amended Filing: Part 1, Item 1. Financial Statements. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. This Amendment speaks as of the filing date of the Original Filing and, except where expressly noted, does not reflect any events that may have occurred subsequent to such date. 2 HPIL HOLDING FORM 10-Q/A INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3 Quantitative and Qualitative Disclosures About Market Risk 12 Item4 Controls and Procedures 12 PART II – OTHER INFORMATION Item1 Legal Proceedings 13 Item1A Risk Factors 13 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3 Defaults Upon Senior Securities 13 Item4 Mine Safety Disclosures 13 Item5 Other Information 13 Item6 Exhibits 13 SIGNATURES 14 3 PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED BALANCE SHEETS AS OF JUNE 30, 2, 2011 June 30, 2012 (Restated) December 31, 2011 ASSETS Current Assets: Cash $ 9,877 $ - Prepaid expense 15,000 - Total Current Assets 24,877 - Total Assets $ 24,877 $ - LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ 20,826 $ 93,781 Advances from stockholder 112,669 450,844 Total Current Liabilities 133,495 544,625 Commitments - - Stockholders' Equity (Deficit): Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding at June 30, 2012 and December 31, 2011 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding at June 30, 2012 and December 31, 2011 - - Common stock par value $0.0001; 400,000,000 shares authorized; 54,755,000 and 2,255,000 issued and outstanding at June 30, 2012 and December 31, 2011, respectively 5,476 226 Additional paid-in capital 633,932 139,182 Deficit accumulated during the development stage (940,526) (876,533) Total Stockholders' Equity (Deficit) (108,618) (544,625) Total Liabilities and Stockholders' Equity (Deficit) $ 24,877 $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 1 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three For the Six For the Six (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to June 30, June 30, June 30, June 30, June 30, 2012 2011 2012 2011 2012 Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 46,255 64,997 63,993 81,994 727,181 Total Operating Expenses 46,255 64,997 63,993 81,994 727,181 Loss from Continuing Operations (46,255) (64,997) (63,993) (81,994) (721,579) Loss from Discontinued Operations - (218,947) Net Loss $ (46,255) $ (64,997) $ (63,993) $ (81,994) $ (940,526) Loss per Weighted Number of Shares Outstanding - Basic and Diluted (Restated) $ (0.01) $ (0.03) $ (0.02) $ (0.04) $ (0.37) Weighted Average Number of Shares Outstanding - Basic and Diluted (Restated) 4,013,242 2,255,000 3,134,121 2,255,000 2,545,427 The accompanying notes are an integral part of these unaudited condensed financial statements. 2 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS For the Period From Inception For the Six For the Six (February 17, Months Ended Months Ended 2004) to June 30, June 30, June 30, 2012 2011 2012 OPERATING ACTIVITIES: Net loss $ (63,993) $ (81,994) $ (940,526) Adjustment for non-cash item: Common stock issued for services - - 10,000 Deferred stock offering expense amortization - - 32,842 Adjustments for changes in working capital: Prepaid expenses (15,000) 13,850 (15,000) Accounts payable and accrued expenses (72,955) 2,623 20,826 CASH USED IN OPERATING ACTIVITIES (151,948) (65,521) (891,858) FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 19,450 Advances from stockholder 161,825 68,402 612,669 Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Deferred stock offering expenses - - (32,842) Proceeds from notes payable - (8,578) - CASH PROVIDED BY FINANCING ACTIVITIES 161,825 59,824 901,735 NET (DECREASE) INCREASE IN CASH 9,877 (5,697) 9,877 CASH - BEGINNING OF PERIOD - 5,736 - CASH - END OF PERIOD $ 9,877 $ 39 $ 9,877 The accompanying notes are an integral part of these unaudited condensed financial statements. 5 3 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING (the “Company”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. . On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Subsequently, the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. As of June 30, 2012, the Company has not yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through June 30, 2012 relate to the Company’s formation and general administrative activities. On May 21, 2012, the Company changed its name to HPIL HOLDING. HPIL HOLDING’s main activity is in the business of investing. Basis of Presentation The accompanying Unaudited Condensed Financial Statements (“Financial Statements”) have been prepared by management in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s audited financial statements and accompanying notes for the year end December 31, 2011 included in our Annual Report on Form 10-K/A filed with SEC on April 24, 2012. Additionally, our operating results for the six months ended June 30, 2012 are not necessarily indicative of the results that can be expected for the year ending December 31, 2012 or for any other period. 4 NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. In the course of its start-up activities, the Company has sustained operating losses and expects to incur an operating loss in 2012 and for the foreseeable future. The Company has generated a limited amount of revenue and has not achieved profitable operations or positive cash flows from operations. The Company has negative working capital of $108,618 at June 30, 2012. The Company’s majority stockholder has provided funding in recent periods and has indicated his intent and ability to provide financial support to the Company at least through June 30, 2013. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company. The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not yet commenced, but are planned to commence in the next twelve months. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from these estimates. Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two-step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement. As of June 30, 2012 and December 31, 2011 there were no amounts that had been accrued in respect to uncertain tax positions. The Company’s tax returns are not currently under examination by the Internal Revenue Service (“IRS”) or state authorities. However, fiscal years 2008 and later remain subject to examination by the IRS and respective states. Net Loss per Share Basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period and the number of shares of common stock issuable upon assumed exercise of preferred stock and warrants. For the Quarters ended June 30, 2012 and 2011 and for the period from inception (February 17, 2004) to June 30, 2012, there were no outstanding instruments having a dilutive effect, due to the recurring losses. Recently Issued Accounting Pronouncements Management has reviewed recently issued accounting pronouncements and determined that none of the recent pronouncements significantly affect the Company. 5 NOTE 4 – INTANGIBLE ASSETS - PATENTS On June 28, 2012, we entered into a Stock Purchase Agreement with GIOTOS Limited and, on April 12, 2013, we entered into a related Amendment to the Assignment of Patents with GIOTOS Limited, through which we acquired a portfolio of healthcare sector patent rights related to a “Massage Vibrator for the Relief of Aches and Pain” and other business processes and know-how related (collectively, the “IFLOR Business”), from GIOTOS Limited in exchange for 100,000,000 shares of common stock, initially valued at $25,000,000, based on the fair value tentatively assigned to the IFLOR Business based on the best information available to us at the time of the transaction. In accordance with the terms of the Stock Purchase Agreement and the Amendment to the Assignment of Patents, the initial valuations were subject to adjustment by independent third-party valuations. We subsequently obtained the expected third-party valuations of the IFLOR Business and of the shares (the “Valuations”).
